DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 November 2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6,10-12, 14, 16, 19-20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hasan et al. (US 9,965,793 B1) in view of Park et al. (US 2004/0113945 A1).
a.	Regarding claim 1, Hasan discloses an electronic apparatus comprising:
a processor (Hasan discloses a processing unit at Fig. 2B-290 at col 6, line 55) configured to:
obtain a captured image of a target space (Hasan discloses an image of user’s closet at Figs. 1A-100, 1B-100 and 1C-100 and col. 3, lines 41); 

generate property information regarding the target space, corresponding to properties of at least one real object of the identified one or more real objects (Hasan disclose that “a bounding box 130 that is determined based on the image of the closet 110. The system may detect the walls of the closet 110 and the shoe rack 120 (e.g., using edge detection or corner detection techniques) and determine the bounding box 130 that is bounded at least partially by the walls and the shoe rack 120. The system may also determine the dimensions (e.g., length, width, and height) of the bounding box 130. Additionally, the system may identify one or more additional bounding boxes” at Fig. 1B-130 and col. 3, lines 49-57);
identify a real world empty space in the target space of the captured image based on the properties of the at least one real object, wherein the real world empty space is adjacent to at least one of the one or more real objects (Hasan disclose that “a bounding box 130 that is determined based on the image of the closet 110. The system may detect the walls of the closet 110 and the shoe rack 120 (e.g., using edge detection or corner detection techniques) and determine the bounding box 130 that is bounded at least partially by the walls and the shoe rack 120. The system may also determine the dimensions (e.g., length, width, and height) of the bounding box 130. Additionally, the system may identify one or more additional bounding boxes” at Fig. 1B-130 and col. 3, lines 49-57);
identify at least one recommendation object to be placed in the identified real world empty space (Hasan discloses that “a user interface generated by the system for selecting from a set of items 140 that fit in the user's closet” at Fig. 1C-140 and col. 3, lines 58-60); and 

However, Hasan does not disclose identify a plurality of sample spaces that include objects having similar properties as the properties of the at least one real object; and
Identify among the objects of the plurality of samples spaces based on sizes of the objects of the plurality of sample spaces and a size of the real world empty space.
Park discloses identify a plurality of sample spaces that include objects having similar properties as the properties of the at least one real object (Park discloses a “graphical interface window 104C for use with the graphical user interface 200 of FIG. 2 for selecting a portion of a design for viewing. This window 104C is displayed when the user chooses the view function 214 in the product catalog/function pane 104 and then chooses the select mode 508. The window 104C includes a two dimensional plan view 506 of the current design layout and provides functions for selecting all 502 of the layout for viewing in the other modes 510, 512. To select a portion of the layout, the user simply either draws a rectangle around the desired portion, or individually selects products/configurations, in the two dimensional plan view 506 using the mouse pointer” at Fig. 5 and ¶0037); and
Identify among the objects of the plurality of samples spaces based on sizes of the objects of the plurality of sample spaces and a size of the real world empty space (Park discloses “[t]he product information/manipulation display pane 106 provides three modes of operation, product information (shown in FIG. 8), product to product manipulation (shown in FIG. 9) and a internal product manipulation (shown in FIG. 10). Each mode is automatically determined based on the context of the operations the user is attempting to perform” at Figs. 8-10B and ¶¶0042-0047).
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the graphical interface window containing 
The suggestion/motivation would have been to provide “to aid the user in configuring and purchasing appropriate products, options and accessories to achieve their design goals” (Park; ¶0002).
b.	Regarding claim 2, the combination applied in claim 1 discloses wherein the target space is a habitable space or a non-habitable space in a building (Hasan discloses an image of user’s closet at Figs. 1A-100, 1B-100 and 1C-100 and col. 3, lines 41), and
the one or more identified real objects are tangible objects (Hasan discloses that “[t]he user may provide the keyword "shoe rack" to indicate that the user desires to limit the search to items related to shoe racks. For example, the user may be looking for a new shoe rack that can be placed in the closet 110 and may have captured the image of the empty space in the closet 110 to find out which shoe racks can fit in the empty space” at Figs. 1A-1C and col. 3, lines 42-49).
c.	Regarding claim 4, the combination applied in claim 1 discloses wherein the processor is further configured to compare, by using principle component analysis (PCA), properties of objects placed in the plurality of sample spaces, respectively, with the properties of the at least one real object (Hasan disclose that “a bounding box 130 that is determined based on the image of the closet 110. The system may detect the walls of the closet 110 and the shoe rack 120 (e.g., using edge detection or corner detection techniques) and determine the bounding box 130 that is bounded at least partially by the walls and the shoe rack 120. The system may also determine the dimensions (e.g., length, width, and height) of the bounding box 130. Additionally, the system may identify one or more additional bounding boxes” at Fig. 1B-130 and col. 3, lines 49-57).
d.	Regarding claim 5, the combination applied in claim 1 discloses wherein the captured image includes at least one of: a distance image or a color image of the target space 
e.	Regarding claim 6, the combination applied in claim 1 discloses wherein the displayed information regarding the at least one recommendation object is an image of the at least one recommendation object placed in the identified real world empty space (Hasan discloses that “a user interface generated by the system for selecting from a set of items 140 that fit in the user's closet” at Fig. 1C-140 and col. 3, lines 58-60).
f.	Regarding claim 10, the combination applied in claim 1 discloses wherein
the captured image is used to obtain space data comprising at least one from among depth information or color information (Hasan discloses an image of user’s closet at Figs. 1A-100, 1B-100 and 1C-100 and col. 3, lines 41), and
the electronic apparatus further comprises a distance sensor sensor (Hasan discloses that “various example user devices 202 are shown connecting to the interactive computing system 210, including a desktop computer, laptop, and a mobile phone. In general, the user devices 202 can be any computing device such as a desktop; laptop; mobile phone (or smartphone); tablet; kiosk; gaming console or controller; television; eyeglasses; goggles; wristwatch (including a smartwatch); electronic book reader; wireless device; set-top box or other television box; media player; one or more processor devices; integrated circuit components for inclusion in computing devices, appliances, electronic devices for inclusion in vehicles, appliances, or machinery; etc. The user devices 202 access the interactive computing system 210 over a network” at Fig. 2-202 and col. 4, lines 25-36).
g.	Regarding claims 11-12, and 14 claims 11-12, and 14 are analogous and correspond to claims 1-2, and 4, respectively. See rejection of claims 1-2, and 4 for further explanation.
h.	Regarding claim 16, the combination applied in claim 11 discloses wherein the displayed information regarding the at least one recommendation object is an image of the at 
i.	Regarding claim 19, claim 19 is analogous and correspond to claim 1. See rejection of claim 1 for further explanation.
j.	Regarding claim 23, Hasan discloses wherein the processor is further configured to: acquire depth information regarding the target space (Hasan disclose that “a bounding box 130 that is determined based on the image of the closet 110. The system may detect the walls of the closet 110 and the shoe rack 120 (e.g., using edge detection or corner detection techniques) and determine the bounding box 130 that is bounded at least partially by the walls and the shoe rack 120. The system may also determine the dimensions (e.g., length, width, and height) of the bounding box 130. Additionally, the system may identify one or more additional bounding boxes” at Fig. 1B-130 and col. 3, lines 49-57),
determine the properties of the at least one real object based on the depth information, the determined properties including a location and a size of the at least one real object (Hasan disclose that “a bounding box 130 that is determined based on the image of the closet 110. The system may detect the walls of the closet 110 and the shoe rack 120 (e.g., using edge detection or corner detection techniques) and determine the bounding box 130 that is bounded at least partially by the walls and the shoe rack 120. The system may also determine the dimensions (e.g., length, width, and height) of the bounding box 130. Additionally, the system may identify one or more additional bounding boxes” at Fig. 1B-130 and col. 3, lines 49-57), and
identify a space between at least two real objects as the real world empty space in the target space (Hasan disclose that “a bounding box 130 that is determined based on the image of the closet 110. The system may detect the walls of the closet 110 and the shoe rack 120 (e.g., using edge detection or corner detection techniques) and determine the bounding box 130 that is bounded at least partially by the walls and the shoe rack 120. The system may also 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554.  The examiner can normally be reached on Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.